Citation Nr: 0005153	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.  The veteran's service personnel records also 
reflect periods of active duty for training d from 1969 to 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Fort Harrison, Montana 
Medical and Regional Office Center (hereinafter, the "RO"), 
which denied entitlement to service connection for a left 
knee condition, a left hand injury, a shoulder condition, and 
plantar fasciitis.  The RO granted entitlement to service 
connection for residuals of an appendectomy.

In a February 1999 rating decision, the RO granted 
entitlement to service connection for residuals of an 
anterior dislocation of the left shoulder, residuals of a 
left-hand injury, and plantar fasciitis.  The RO continued to 
deny entitlement to service connection for a left knee 
condition.  In an April 1999 letter to the RO, the veteran 
stated that he was satisfied with the ratings awarded in the 
February 1999 rating decision, but continued to disagree with 
the denial of service connection for a left knee condition.  
Thus, the issues of service connection for residuals of an 
anterior dislocation of the left shoulder, residuals of a 
left hand injury, and plantar fasciitis are no longer before 
the Board for appellate consideration.



FINDINGS OF FACT

1.  A November 1965 report of medical history reflects a 
notation of a 1962 excision of the left medical meniscus 
without residual.  

2.  Private treatment records reflect the veteran underwent a 
lateral meniscectomy of the left knee in 1975. 

3.  Service medical records dated in 1993 and 1995 reflect a 
limited physical profile of the lower extremities.  

4.  In an April 1998 statement, a VA physician opined that 
the veteran's complaints were directly related to injuries 
sustained while in the employ of the government.

5.  In a September 1998 statement, a VA anesthesiologist 
opined that the veteran's injuries were the direct result of 
his service.

6.  An October 1998 VA examination revealed tenderness over 
the medial joint of the left knee and marked subpatellar 
crepitation on flexion and extension.



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee condition is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Relevant service medical records reflect that in a November 
1965 report of medical history, a 1962 excision of the left 
medial meniscus without residuals was noted.  Service medical 
records also reflect diagnoses of rule out traumatic 
arthritis and/or partial tear of left lateral meniscus in 
February 1967 and chondromalacia of the left patella with 
moderate pain on motion in April 1969.  In a June 1969 report 
of medical history, a left trick knee was noted.  

Additional relevant service medical records reflect that the 
veteran's systems were clinically evaluated as normal in a 
February 1970 enlistment examination.  In an April 1974 
report of medical history, the veteran reported experiencing 
a trick or locked knee.  It was noted that the veteran had 
undergone left knee surgery in 1961.  A July 1979 report of 
medical history reflects a notation of left knee surgery in 
1962 and in 1973.  A report of medical history dated in 
February 1983 reflects a history of a trick knee, but no 
current problems.  Upon physical examination dated in 
September 1984, the veteran's systems were clinically 
evaluated as normal and no defects were noted.  

A December 1988 physical examination report notes the left 
knee as stable with no fluid.  A notation of minimal 
degenerative joint disease in the left knee was noted in a 
January 1992 report of medical history.  A report of medical 
examination dated in January 1992 reflects all systems were 
clinically evaluated as normal and the veteran's physical 
profile was normal.  The left knee joint was noted as stable 
in a March 1993 physical examination, but a limited physical 
profile as to the lower extremities was also noted.  In 
August 1995, mild degenerative joint disease was noted in the 
left knee as well as -5 degrees full extension and -10 
degrees flexion.  A limited physical profile of the lower 
extremities was noted.

Private treatment records dated in 1974 reflect that the 
veteran reported initially intermittent then constant pain 
precisely over the lateral joint line of the knee with 
occasional episodes of catching beginning several months 
earlier without known trauma but coincident with recently 
learning to parachute jump.  Physical examination revealed 
full range of motion with only minimal tenderness over the 
lateral joint line.  It was noted there was no effusion.  It 
was noted the veteran did have an internal derangement, 
probably a lateral meniscus tear.  

Private treatment records dated in 1975 reflect that the 
veteran had continued symptoms in the lateral knee with 
aching, crepitus, and occasional swelling.  It was noted that 
a lateral meniscectomy was indicated.  A September 1975 
discharge summary reflects that the veteran was admitted for 
a lateral meniscectomy of the left knee.  A history of 
lateral pain, catching, instability, and unreliability, which 
persisted in spite of giving up parachuting and other 
aggravating activity, was noted.

A radiology report of the left knee dated in October 1980 
reflects a conclusion of degenerative arthritis and a 
possible loose body.  

A private medical statement dated in January 1985 reflects 
that the veteran had a diagnosis of post-traumatic arthritis 
of the left knee.  The physician noted that the veteran 
remained virtually asymptomatic following his 1962 torn 
medial meniscus until a subsequent injury in 1975, which the 
veteran identified as an awkward parachute landing during 
training.  An impression of post-traumatic arthritis of the 
left knee, status post meniscal injuries with separate medial 
and lateral open meniscectomies dated 1962 and 1975, with 
mild functional limitation was noted.  It was also noted that 
x-rays dated in 1984 and 1985 showed mild progression of mild 
to moderate post-traumatic arthritis of the joint involving 
all three compartments.  

Private treatment records dated in 1987 reflect the veteran 
underwent arthroscopy trimming of the knee.  A postoperative 
diagnosis of degenerative joint disease of the left knee was 
noted.  A radiology report of the left knee dated in January 
1987 reflects moderately advanced bony degenerative changes 
of the knee.  

A VA outpatient treatment record dated in April 1998 notes 
that the veteran's complaints of injury, particularly to the 
lateral meniscus of the left knee, were entirely plausible.  
The record further states that the lack of physical findings 
of deterioration or instability back in the 1960's was 
entirely plausible and that patients with meniscal injuries 
could have basically normal physical examinations.  An 
impression of the need for joint replacement surgery on the 
left knee at some point in the future was also noted.  The VA 
physician opined that the veteran's complaints were directly 
related to injuries sustained while in the employ of the 
Government.  

A September 1998 medical statement from a VA anesthesiologist 
reflects that the point of origin of the veteran's left knee 
pain is well defined to have occurred during his military 
service.  It was noted that the veteran would eventually 
require total joint replacement of his left knee.  The 
physician opined that the veteran's injuries were indeed a 
direct result of his service.  

In his October 1998 RO hearing, the veteran testified that he 
currently held the rank of Major in the National Guard.  The 
veteran stated he was a urology and surgical orthopedic 
physician's assistant.  (Transcript, page 2).  The veteran 
testified that he reinjured his left knee while executing a 
parachute jump in 1974.  The veteran stated that he was the 
medic on the Special Forces team and the only medical 
provider at that time.  He stated there was no hospital 
available and no way to present himself to sick call.  
(Transcript, page 5).  The veteran testified that he had no 
doubt that his lateral meniscectomy was caused by his 
military service.  (Transcript, page 6).

Upon VA examination dated in October 1998, physical 
examination of the left knee revealed tenderness over the 
medial joint and marked subpatellar crepitation on flexion 
and extension.  Relevant diagnoses of status post medial and 
lateral meniscectomy of the left knee with reduced range of 
motion and with minimal residual ACL laxity, and 
chondromalacia of the left patella were noted.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  The 
term "active military, naval, or air service" includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  
It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § § 1110, 1153 (West 
1991); 38 C.F.R. § §  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following a careful review of the evidence of record, the 
Board concludes that the veteran has presented a claim that 
is plausible.  The medical evidence of record reflects that 
the veteran currently suffers from a left knee condition 
manifested by tenderness over the medial joint and marked 
subpatellar crepitation on flexion and extension.  The 
evidence of record further reflects that the veteran 
underwent a lateral meniscectomy of the left knee in 1975, 
and that the veteran's physical profile of the lower 
extremities was limited in 1993 and 1995.  Additionally, the 
veteran has submitted medical statements from two VA 
physicians relating his complaints to injuries sustained as a 
result of service.  Thus, the Board concludes that the 
veteran has presented a claim that is arguably well grounded.



ORDER

The claim of entitlement to service connection for a left 
knee condition is well grounded.  To this extent only, the 
appeal is granted.



REMAND

Because the claim of entitlement to service connection for a 
left knee condition is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the veteran has presented a plausible claim, the 
Board is of the opinion that additional development of the 
record is needed.  The Board notes that the September 1998 VA 
statement is from an anesthesiologist and does not reflect 
whether the veteran's claims folder was reviewed.  
Additionally, the Board notes that although the veteran 
underwent a lateral meniscectomy of the left knee in 1975, he 
was not given a limited physical profile of the lower 
extremities until 1993.  Thus, further development of the 
underlying medical issues is necessary to enable the Board to 
render a final decision.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Accordingly, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers administering 
treatment for his left knee condition 
since October 1998.  After securing the 
necessary releases from the veteran, 
records of all such treatment should be 
obtained and associated with the claims 
folder.

2.  The veteran should be afforded a VA 
specialist examination of his left knee.  
The claims folder and a copy of this 
remand must be made available to the 
examiner and reviewed prior to the 
examination.  All indicated tests and 
studies should be completed and reviewed 
by the examiner.  The examiner is 
requested to provide a diagnosis of any 
left knee disabilities noted on 
examination.  Additionally, the examiner 
should state whether the veteran's left 
knee condition increased in disability 
during service.  The examiner should also 
state whether such increase, if any, was 
due to the natural progress of the 
disease, or if it was the result of a 
reported 1974 parachute landing or any 
other incident of service.  All findings 
and diagnoses should be reported in 
detail.  

3.  The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.

4.  After the requested development has 
been completed to the extent possible, 
the RO should again review the claim of 
entitlement to service connection for a 
left knee condition.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals





 



